!rl                   E                                          U    (JnlvJhd
Pl                    o                                       0,      O0vts                            OfiH            \JidH
AJI    .            ,, ffH                                    rt                                       PO5             F,tO5
                     .ts.                                     (D                                       o ul F".        o .i5
      Ou'AOy                                                  o       !HPo€P.a                         O O Ul          OF,FJ
:l    irorO 5 O                                                       aoons
                                                                     ,A0,Pr7;-1.1.n                    z<              tr0ro
oi    ts.aH                                                           traI,u,ts.o
                                                                                                       .5 o.l          o o..
!D    o orf on                                                C{                                       O Ul O          rro
ol    p€=ott                                                  p
                                                                      P.OOPr"ft,.Q                     . 5()           O Fl  B
                                                              5       !ooH'F                             l<tr                oo
<!                                                            tr
                                                                      A']cor"qo                        -trB            t4iJm
a)    .o .5.tuO O                                             0r                 aOItrr"               J< O            p.crrr
            p, H|o                                            n                                        {.
                                                                                                             5         0, o
      HiHOF.I                                                         -otou.o
                                                                      g,r:trnHlSo                            ff        CfFIO
      rioo 5 rf                                                       (,Oolrts.                         I              }..i'rr
            O,P'
         O3 p                                                              !-tt1         ortEr         o >t.l          HO O
      orPP,                                                   o                                           (rr-         P.H H
                                                                                                 B                                        H
                                                                                                       <r tto
      or5 ts.p<Er                                                    lJ(D5O                      o     o<pr            dp.t d             '<
      or!tFrt                                                        pr_.orr--rrrt                     rP.cr           <rc 5
      Olrrt
      J02                                                    N                                   €                       < o
                      p,                                     o       |:'ots'5oi'                 H
             rtErtPrIt                                       J
                                                                     l!h,rtrt-o                  o     :,3             [               EE
             o                                               \o
                                                                     rf.Q,OH(.t
                                                                     P-OfroH':'r)                z     @H              rr              EfrJ
            .3rtQ rtott                                              F+',FJno.Ooo                       5r"            lJ.
               0, Iro F                                                                          rd      oO            Q
            (.,)UIOIH                                                Fn.ttrrnt                   o                     p,              'rS
                                                                                                                                       r,
                                                                         r:On
                                                                     g0,H.BdOri                  N                                TT'    =.
                                                                                                                                         -
           'O
            cro Ft cr H
               t-          rC                                                                                          ts'        +'/ E{ r-'
            . P'O      OH                                            oa505tr                             o             o          6   zg
               P. F,5 O                                              0A!'fon|,.                  €       ct            5          H CiLr
            Ar t"tr        >                                         at(.tP..rD                  F:
            O OPrF:                                                        ohor,
                                                                     pFtrSPcfo                   o       AJ                       EFEq
            o tu  {    t-J tr,      PFT{ >t                  N       otsOOy0r                    F
               FJ l-''                                        o      rtrtH|rfou,                 z                                = EH    E
                                                                                                 t4l
                                    SPro -l                                                            -5-
                                    f?o, p,,             I    a           pooo                                                    ozN=
               o5 <Jr{0
               trq                  5€o    IJ                r5      5|/.l6-1.1
               5O                   ogn                       o      qdNoE
               A, PJ. h             SDAJ   trl                o                                  N             E   B B            3;::
               5O.     t!           <OJts ol                 ff      oaorf=HI                    t{            o   o   U          h i9
                 Q,N,U                     al                Ht                                  tr                a   g.{        H an
               eoF'l O<                                                                          F
                                                                                                              IO   r"
                 O JH
                                         o or                tH      onos{ta                     r{           Fl   o   z          O 'lYj
                                                                                                                                  z fr=
                                    Hrro   :'l                       l'PHFlfits.o                a
               Wu \gO               !o     <il-J             ts                                               P,   F,l O            t-t ?.
               D o.            t{      OFJ at                        lf:Jooa53I                  t{           (r       .            Of
               tr                   @r O                             AO,Flotnab                  z            H    U                Fl (l
                                                                                                                                        -H
               l(-F.                @o <r                    a       rt.td                       H            O    O         N)
                                    OTUrf          Ii        tr            ts.oNpJ,              €
               r{OJ gJE             NJ   O   fr.             ET      qoH)o5o                                        K                  -Jo
                                                                                                                                       9o
                                                   u.)                                           H            o
               ri ,:{
                                                                                                              B oS G
               E l-.                -XO o,                   F.
                                                                     arrJoE                      o            .t.'c
                  F.ts                (, p) A                ff      aoffnO
                                                                     oL,:'Oo                     z            rtN
                                                                                                              yoH
                  F'l o               OF                     rf      ao
                  AO)                 o ul                   o       aHlo
                                                                                      on                      o0,
                     rt               OH A'                  p,          oosz
                        P)
                                                                                                              {a oc)
                                            o                        qfEOt-rO
                     o                   a o                         o=trD                                    tsr rym
                     PO                      rr                         aF!ff
                     0ro                     ts.                     VrlF.J                                                              'Il
                     urc                     cr                                                               x 9- F=
                     00<                     t                       O5r?f,(n                                                             il
                                             rf                      t{oo:\
                    30                       P.                      frct                                     ,:6=rn=
                                                                                                                                               Case: 1:14-cv-01748 Document #: 2942 Filed: 01/15/19 Page 1 of 1 PageID #:76496




                    OEr                      o
                    ts.                                                                                       sr       dr
                    lr rt                                                .0,)

                          P.
                          a
                                                                                                              ; n z?
                                                                                                                   a,z E [tl
                                                                                                                :5zldELgT
